886 F.2d 1315
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David D. HALIBURTON, Petitioner-Appellant,v.Travis JONES, Respondent-Appellee.
No. 89-1271.
United States Court of Appeals, Sixth Circuit.
Oct. 2, 1989.

1
Before KENNEDY and DAVID A. NELSON, Circuit Judges, and THOMAS A. WISEMAN, Jr., District Judge.*

ORDER

2
David D. Haliburton, a Michigan prisoner proceeding pro se and in forma pauperis, appeals the judgment of the district court dismissing his petition for writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Haliburton alleged that his due process rights were violated when he was given a major misconduct hearing that resulted in the loss of "good time" and indefinite detention in solitary confinement.


4
The district court thought that Sec. 2254 relief was inappropriate because Haliburton was not challenging the underlying state court conviction.  The court treated Haliburton's petition as one filed under the general habeas corpus statute, 28 U.S.C. Sec. 2241, and dismissed the petition for failure to exhaust administrative remedies.  The court denied Haliburton's request for a certificate of probable cause.


5
Upon review, we find no prejudicial error.  Exhaustion of the remedies available under state law would be required before relief could be granted under either Sec. 2241 or Sec. 2254.  There was no exhaustion here, and we therefore affirm the judgment of the district court pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Thomas A. Wiseman, Jr., Chief Judge of the United States District Court for the Middle District of Tennessee, sitting by designation